EXHIBIT 10.20

 

Compensatory Arrangements with Non-Employee Directors

 

Each non-employee director (other than the chairman of the board) of PLC Systems
Inc. (the “Company”) receives $1,000 for each board meeting he attends in person
and $500 for each board meeting he participates by means of teleconference. The
chairman of the board receives $1,500 for each board meeting that he attends in
person and $750 for each board meeting he participates by teleconference. The
Company reimburses its directors for reasonable out-of-pocket expenses incurred
in attending meetings of the board of directors and committees of the board of
directors.

 

Non-employee directors (other than the chairman of the board) will now receive
an annual grant of an option to purchase 22,500 shares of the Company’s common
stock, such option to vest in four equal quarterly installments. The chairman of
the board receives an annual grant of an option to purchase 45,000 shares of the
Company’s common stock, such option to vest in four equal quarterly
installments. The annual grants to non-employee directors are generally made on
the date of the Company’s annual meeting of shareholders. All such options will
have an exercise price equal to the fair market value of the Company’s common
stock on the date of grant. 